PER CURIAM.
Based on the State’s proper confession of error, we reverse the adjudication of delinquency of M.B. for resisting arrest without violence. The trial court erred in denying the juvenile’s motions for judgment of dismissal.
*565The detention of the juvenile was unlawful for several reasons. It was based on an unreliable, anonymous tip that was not corroborated. Florida v. J.L., 529 U.S. 266, 120 S.Ct. 1375, 146 L.Ed.2d 254 (2000); Baptiste v. State, 995 So.2d 285 (Fla.2008). There was no evidence that the officer had the reasonable suspicion necessary to detain the juvenile for trespass, D.T. v. State, 87 So.3d 1235 (Fla. 4th DCA 2012), or any other crime. Moreover, the juvenile’s flight, standing alone, also was not sufficient to support the adjudication for resisting without violence. The State introduced no evidence to demonstrate that the flight took place in a high crime area. See O.B. v. State, 36 So.3d 784 (Fla. 3d DCA 2010); M.M.H. v. State, 929 So.2d 628 (Fla. 3d DCA 2006). As such, dismissal of the delinquency petition was required.
The adjudication of delinquency is therefore reversed.